—Judgment, Supreme Court, New York County (Franklin R. Weissberg, J.), rendered December 12, 1989, convicting defendant, after jury trial, of rape in the first degree, sodomy in the first degree, sexual abuse in the first degree, robbery in the third degree, and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to consecutive terms of 12!4t to 25 years and IV2 to 15 years on the rape and sodomy counts, respectively, to run concurrently with concurrent prison terms of 3 to 6 years, 3 to 6 years, and 1 year, on the sexual abuse, robbery, and criminal possession of stolen property counts, respectively, unanimously affirmed.
The showup procedure herein was appropriate in view of defendant’s attempt to meet the victim three weeks after the crimes and, indeed, was unavoidable because prevailing circumstances compelled the police to secure defendant within view of the victim, who was at the scene for the specific purpose of identifying the suspect (see, People v Williams, 141 AD2d 783, 785, lv denied 72 NY2d 1051). As the complainant testified that she was not even aware that defendant was handcuffed, and that she recognized him at first sight, the record belies defendant’s claim that the showup procedure was unduly suggestive.
*348Viewing the evidence at trial in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt of the crimes charged was proven by overwhelming evidence (People v Bleakley, 69 NY2d 490).
The sentencing court properly imposed consecutive sentences in connection with the rape and sodomy counts, as the evidence proved that each constituted a separate and distinct act (see, People v Boyce, 133 AD2d 164). Concur — Ellerin, J. P., Kupferman, Ross, Nardelli and Williams, JJ.